Order dated July 6, 1960 denying, in part, a motion to examine defendants before trial and limiting the examination, unanimously modified, in the exercise of discretion, to the extent of granting the motion additionally as to items 4, 12 and 13, and otherwise affirmed, with $20 costs and disbursements to appellant. Under the circumstances, Special Term properly restricted the examination to items relating to the claims of plaintiff in his individual capacity. However, it appears that items 4, 12 and 13 do relate to the individual causes of action and should not have been eliminated. Settle order on notice fixing dates for examination to proceed. Concur — Botein, P. J., Breitel, Rabin, Valente and McNally, JJ.